Citation Nr: 0712208	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-03 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability, 
to include a spine disorder.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability, to include a 
spine disorder.  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1958.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability, to include a 
spine disorder is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an August 1999 decision, the Board denied the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for a spine disorder.  That decision is final.  

2.  Evidence submitted since the August 1999 Board decision 
is relevant and probative of the issue at hand.


CONCLUSION OF LAW

The August 1999 Board decision, which denied reopening a 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a spine disorder is final.  Evidence submitted 
since that decision is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7108 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156(a), 20.1100.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

When the Board has disallowed a claim, it may not thereafter 
be reopened unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Analysis

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
spine disorder as a result of VA treatment was denied by the 
Board in August 1999.  At the time of the prior denial, the 
Board determined that the veteran's spinal disorder was not a 
result of VA treatment or surgery.  Since that determination, 
the veteran has applied to reopen his claim.  In a November 
2002 rating decision, the agency of original jurisdiction 
(AOJ) denied reopening the claim.  

In support of the application to reopen the claim, the 
veteran submitted a December 2002 opinion from his private 
physician to the effect that VA's delay in diagnosing the 
veteran's spinal tumor caused him to have additional 
disability, to include bladder incontinence, loss of 
ambulation, loss of use of dorsiflexors, and decreased ankle 
jerk.  The Board notes that for purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Based upon the reasoning behind the denial, that there was no 
competent evidence of additional disability as a result of VA 
treatment, this evidence is relevant and probative of the 
issue at hand.  Accordingly, the claim is reopened.  


ORDER

The application to reopen the claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability, to include a spine disorder, is granted.  


REMAND

In May 1992, the veteran was diagnosed with a paranganglioma 
on the spine and underwent tumor removal during that month at 
a VA facility.  The record contains reports of continuing 
pathology since the surgery.  The record also contains 
varying explanations for the persistence of nervous system 
abnormalities.  

In December 2002, the veteran's private physician, C. B., 
stated that VA's delay in diagnosing the veteran's spinal 
tumor caused additional disability, to include bladder 
incontinence, loss of ambulation, loss of use of 
dorsiflexors, and decreased ankle jerk.  There is 
insufficient evidence to determine whether the veteran has 
additional disability as a result of VA treatment.  

Accordingly, the case is REMANDED for the following action:

The AOJ should refer the claims file to 
the appropriate physician for a VA 
opinion.  The examiner should respond to 
the following:  Is any identified 
additional disability, as a result of VA 
treatment in association with the 
veteran's paranganglioma, a result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care or medical or 
surgical treatment, or examination?  A 
complete rationale should accompany any 
opinion provided.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


